Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because of the new grounds of rejection which were necessitated by the amendments to claims 1 and 10. Namely, the amendment claim 1 clarifies that a cover plate has a bottom surface facing an upper surface of the substrate held by the substrate holder, the cover plate including a cut-out portion formed on a bottom surface of the cover plate. While the introduction of new claim 10 clarifies that cut-out portion is configured to allow the first processing liquid nozzle to enter therein and supply the first processing liquid to the peripheral potion of the substrate held by the holder.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8, 828, 183 (henceforth referred to as the patent) in view of Higashijima et al (US 2010/0319615). 
Regarding claim 1: The patent claims the substrate holding unit (substrate holder), a rotation driving unit (rotation driver), a first processing liquid nozzle supplying fluid to the peripheral portion of the substrate, first and second gas supply ports (first and second gas ejection ports)  which are inherently sourced by first and second gas supplies. In claim 1 of the 
The patent fails to claim that the cover plate has a bottom surface facing an upper surface of the substrate held by the substrate holder, the cover plate including a cut-out portion formed on a bottom surface of the cover plate.
Recall Higashijima et al teaches a cover member with a cut-out portion comprised of several locations including to the peripheral portion of the substrate where gas is provided, see Figs. 3-6. The motivation to modify the claims of the patent to include a cut-out portion (gap) in the cover member is to allow a fluid receiving area. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the claims of the patent to include a cut-out portion (gap) in the cover member is to allow a fluid receiving area as suggested by the prior art of Higashijima et al in the cover member of the patent.
Regarding claims 2-4 and 6: Switching valves are recited in claims 4 and 6 and are capable of controlling the timing of the supply of the process fluids and which ones are supplied.
Regarding claims 5: See claims 7 and 8 of the patent where a plurality of opening are used to supply the first gas on a circumference (see the discussion of the inner and outer ejection parts and diffusion space).
Regarding claim 7: See claim 9 of the patent where it is recited that the second gas supply port is provided in an inner side of the inner side first ejection portion in a radial direction.
.
 Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8, 828, 183 (henceforth referred to as the patent) held to Namba et al in view of Higashijima et al (US 2010/0319615) as applied to claims 1-8 above, and in further view of Miya (US 8,075,731). 
The claims of the patent and the teachings of Higashijima et al were discussed above. 
The patent as modified by the teachings of Higashijima et al fail to teach:

Regarding claim 9: The first liquid is suppled above the substrate. 
Likewise, regarding claim 10: The patent fails to teach the first processing liquid nozzle enters the cut-out portion and supplies the first processing liquid to the peripheral portion of the substrate. 
Higashijima et al teaches a cover member with a cut-out portion comprised of several locations above the wafer including to the peripheral portion of the substrate where gas is provided, see Figs. 3-6.
The combined teachings of the claims of the patent and Higashijima et al further fails to specifically recite that liquid is provided to the peripheral portion.
The prior art of Miya teaches a substrate processing apparatus with a cover member with a  liquid processing nozzles that supply the first processing liquid to the peripheral portion of the substrate see Fig, 7 where the liquid introduced from IPA source AS, DIW supply source WS, and/or 121a are provided to the peripheral portion of substrate W. The prior art of Miya supports .

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,859,136 (henceforth referred to as the patent) held to Namba et al ) in view of Higashijima et al (US 2010/0319615). 

Regarding claim 1: The patent claims the substrate holding unit (substrate holder), a rotation driving unit (rotation driver), a first processing liquid nozzle supplying fluid to the peripheral portion of the substrate, first and second gas supply ports ( which are inherently sourced by first and second gas supplies. In claim 1 of the patent it is recited that there is a heater for the first gas. Claim 1 of the patent also recites that the first gas is supplied to the peripheral portion of the substrate while the second gas supply has a lower temperature than the first and is supplied to a place closer to the center in the radial direction.
Regarding claims 2-4 and 6: Opening/closing valves and the first switching valve are recited in claim 1 and are structures that are capable of controlling the timing of the supply of the process fluids and which ones are supplied.
Regarding claims 5: See claims 1 and 2 of the patent where a plurality of opening are used to supply the first gas on a circumference.
Regarding claim 7: See claim 2 of the patent where it is recited that the second gas supply port is provided in an inner side of the inner side first ejection portion in a radial direction.
.

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,859,136 (henceforth referred to as the patent) held to Namba et al ) in view of Higashijima et al (US 2010/0319615) as applied to claims 1-8 above, and in further view of Miya (US 8,075,731). 
The claims of the patent and the teachings of Higashijima et al were discussed above. 

The patent as modified by the teachings of Higashijima et al fail to teach:

Regarding claim 9: The first liquid is suppled above the substrate. 
Likewise, regarding claim 10: The patent fails to teach the first processing liquid nozzle enters the cut-out portion and supplies the first processing liquid to the peripheral portion of the substrate. 
Higashijima et al teaches a cover member with a cut-out portion comprised of several locations above the wafer including to the peripheral portion of the substrate where gas is provided, see Figs. 3-6.
The combined teachings of the claims of the patent and Higashijima et al further fails to specifically recite that liquid is provided to the peripheral portion.
The prior art of Miya teaches a substrate processing apparatus with a cover member with a  liquid processing nozzles that supply the first processing liquid to the peripheral portion of the substrate see Fig, 7 where the liquid introduced from IPA source AS, DIW supply source WS, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716